United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                  March 28, 2014

                                      Before

                         RICHARD D. CUDAHY, Circuit Judge

                         RICHARD A. POSNER, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge



No. 13-2732

UNITED STATES OF AMERICA,                      Appeal from the United States District
          Plaintiff-Appellee,                  Court for the Central District of Illinois.

              v.                               No. 1:07-cr-10121

DURICCO JOHNSON,                               Joe Billy McDade,
          Defendant-Appellant.                 Judge.



                                     ORDER

      The opinion of this court in this matter issued on March 19, 2014, is hereby
withdrawn. A revised opinion will be issued shortly.